DETAILED ACTION
Receipt is acknowledged of applicant’s Amendment/Remarks filed 8/6/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	No claims have been amended.  Claims 7, 8, 14, 15 and 19-21 have been cancelled.   Claims 28-30 are newly added.  Accordingly, claims 1-6, 9-13, 16-18 and 22-30 remain pending in the application.  

Terminal Disclaimer
The terminal disclaimer filed on 8/6/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPA 16/687,336 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn Rejections
	The terminal disclaimer discussed above renders the double patenting rejection over USPA 16/687,336 in view of Myntti moot.  Thus, said rejection has been withdrawn.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or reasonably suggest a liquid wound wash composition adapted for dermal application, said composition consisting of:
(1) a solvent component exhibiting a δp value of from 13.7 to 15.4 MPa1/2 that consists of water and ethanol; and
(2) a solute component that consist of cationic surfactant, dissociation products of at least one polyacid and dissociation products of at least one salt of at least one polyacid,
said composition having a pH of greater than about 3 but less than 4.4 and an effective solute concentration of from 1 to 2.33 Osm/L.
The prior art does not teach or reasonably suggest a method for treating a dermal wound, said method comprising applying to said wound a liquid wash composition adapted for dermal application, said composition consisting of:
a) a solvent component exhibiting a δp value of from 13.7 to 15.4 MPa1/2 that consists of water and one or more C1-C16 acyclic alcohols; and
b) a solute component that comprises cationic surfactant, dissociation products of at least one organic polyacid and dissociation products of at least one salt of at least one organic acid,
said composition having a pH of greater than about 3 but less than 5.0 and an effective solute concentration of from 1 to 2.33 Osm/L.
The prior art does not teach or reasonably suggest a process for treating a dermal wound, said process comprising applying to said wound a liquid wash composition adapted for dermal application, said composition consisting of:
p value of from 13.7 to 15.4 MPa1/2 that consists of water and ethanol; and
b) a solute component that consists of cationic surfactant, dissociation products of at least one organic polyacid and dissociation products of at least one salt of at least one organic polyacid,
said composition having a pH of greater than about 3 but less than 4.4 and an effective solute concentration of from 1 to 2.33 Osm/L.
The closest prior art is Myntti (US 2010/0086576 Al, Apr. 8, 2010, hereafter as “Myntti”). Myntti teaches an aqueous antimicrobial composition, which is slightly to moderately acidic, includes a significant amount of one or more surfactants (e.g., ionic surfactants) and large amounts of osmotically active solutes (abstract; [0045]). Myntti teaches that a portion of the solutes result from the dissociation product(s) of one or more alkali metal salts of one or more polyacids ([0009]-[0013]) and that acidity is achieved by adding to water (or vice versa) one or more acids ([0041]-[0042]). Specific acids taught include monoprotic acids, acetic acid and salts thereof ({0041] and [0050]). Myntti also teaches the pH of the composition can be less than 5, less than 4, less than 3, etc. ([0040]) and the effective solute concentration can be at least 1 Osm ([005 1]-[0052]).  Myntti, however, is silent to the particular alcohols, C1-C16 acyclic alcohols such as ethanol as well as the δp value of from 13.7 to 15.4 MPa1/2. Thus, the priori art does not teach or reasonably suggest the claimed invention,
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-6, 9-13, 16-18 and 22-30 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Casey S. Hagopian
Examiner, Art Unit 1617

/CARLOS A AZPURU/Primary Examiner, Art Unit 1617